UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6815



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HENRY HANK GUINYARD,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CR-97-839, CA-99-775-5-6)


Submitted:   August 24, 1999             Decided:   September 14, 1999


Before NIEMEYER and TRAXLER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Hank Guinyard, Appellant Pro Se. Cameron Glenn Chandler,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Guinyard, Nos. CR-97-839; CA-99-775-5-

6 (D.S.C. June 1, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2